EXHIBIT 10.1 – Form of Restricted Stock Award


NORTH AMERICAN GALVANIZING AND COATINGS, INC.
 
RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated as of ________,
___ (the “Date of Grant”), is made by and between North American Galvanizing and
Coatings, Inc., a Delaware corporation (the “Company”), and
_____________________ (the “Participant”).
 
WHEREAS, the Company has adopted the North American Galvanizing and Coatings,
Inc., 2004 Incentive Stock Plan (the “Plan”), which Plan is incorporated herein
by reference and made a part of this Agreement;
 
WHEREAS, the Plan provides for the grant of forfeitable shares of the Company’s
Common Stock, (“Restricted Stock”); and
 
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the best
interests of the Company and its stockholders to grant the award of Restricted
Stock provided for herein (the “Restricted Stock Award”) to Participant, on the
terms and conditions described in this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
 
1.    Grant of Restricted Stock Award.
 
(a)    Grant.  The Company hereby grants to Participant a Restricted Stock Award
consisting of ___________ shares of Restricted Stock.  The Restricted Stock
shall vest and become non-forfeitable in accordance with this Agreement.
 
(b)    Incorporation by Reference, Etc.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan, and any capitalized terms not otherwise defined in this Agreement
shall have the definitions set forth in the Plan.  The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.
 
2.    Vesting.  Except as otherwise provided below with regard to parachute
payments subject to Section 280G of the Code, the Restricted Stock shall vest
and become nonforfeitable on the earliest to occur of the following:
 
(a)
 the date that is four (4) years after the Date of Grant;

 
(b)
if the Participant is a non-employee director of the Company at the time of the
grant, the date that is two (2) years after the Date of the Grant;

 
(c)
 the date of a Change in Control;

 
 
 

--------------------------------------------------------------------------------

 
(d)
the date that the Participant’s employment by the Company or service to the
Company as a non-employee director is terminated because the Participant is
disabled within the meaning of Section 409A of the Code;

 
(e)
the date of the Participant’s death, but only if death occurs while the
Participant is employed by the Company or providing services to the Company as a
non-employee director.

 
3.    Parachute Payments.  In the event that the vesting of the Restricted Stock
pursuant to a Change in Control would result in an “excess parachute payment” as
that term is defined in Section 280G of the Code, the amount of Restricted Stock
vesting as a result of the Change in Control shall be reduced to the extent
necessary to eliminate the excess parachute payment.  Any Restricted Stock not
vesting because of this paragraph shall continue to vest pursuant to the other
provisions of this Agreement.
 
4.    Tax Withholding.  Participant shall pay to the Company promptly upon
request, and in any event at the time Participant recognizes taxable income in
respect of the Restricted Stock Award, an amount equal to the taxes the Company
determines it is required to withhold under applicable tax laws with respect to
the Restricted Stock. Such payment shall be made, at Participant’s election, in
the form of cash or in an amount or Restricted Stock with a Fair Market Value
equal to such withholding liability.
 
5.    Certificates.  Certificates evidencing the Restricted Stock shall be
issued by the Company and shall be registered in Participant’s name on the stock
transfer books of the Company promptly after the date hereof, but the
certificates shall remain in the physical custody of the Company or its designee
at all times prior to, in the case of any particular share of Restricted Stock,
the date on which such share vests (the “Vesting Date”). As a condition to the
receipt of this Restricted Stock Award, Participant shall deliver to the Company
a stock power, duly endorsed in blank, relating to the Restricted Stock.
 
6.    Forfeiture of Restricted Stock.  Unvested Restricted Stock shall be
forfeited if the Participant’s employment by or service to the Company is
terminated for any reason before the Vesting Date; provided however, that the
Restricted Stock will not be forfeited so long as the Participant is serving as
either an employee or director.
 
7.    Rights as a Stockholder; Dividends.  Participant shall not be deemed for
any purpose to be the owner of any Restricted Stock unless and until (a) the
Company shall have issued the Restricted Stock in accordance with this Agreement
and (b) Participant’s name shall have been entered as a stockholder of record
with respect to the Restricted Stock on the books of the Company.  Upon the
fulfillment of the conditions in (a) and (b) of this Paragraph, Participant
shall be the record owner of the Restricted Stock unless and until such shares
are forfeited pursuant to this Agreement or sold or otherwise disposed of.  As
record owner, the Participant shall be entitled to all rights of a common
stockholder of the Company, including, without limitation, voting rights, if
any, with respect to the Restricted Stock; provided that any cash or in-kind
dividends paid with respect to unvested Restricted Stock shall be paid as
provided in the Plan.  As soon as practicable following the vesting of any
Restricted Stock, certificates for such vested Restricted Stock shall be
delivered to Participant or to Participant’s legal representative along with the
stock powers relating thereto.
 
 
- 2 -

--------------------------------------------------------------------------------

 
8.    Restrictive Legend.  All certificates representing Restricted Stock shall
have affixed thereto a legend in substantially the following form, in addition
to any other legends that may be required under federal or state securities
laws:
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER SET FORTH IN THE NORTH AMERICAN GALVANIZING AND COATINGS, INC. 2004
INCENTIVE STOCK PLAN AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN NORTH
AMERICAN GALVANIZING AND COATINGS, INC. AND THE REGISTERED OWNER OF THIS
CERTIFICATE (OR HIS PREDECESSOR IN INTEREST). WHICH AGREEMENT IS BINDING UPON
ANY AND ALL OWNERS OF ANY INTEREST IN SAID SHARES.  THE PLAN AND AGREEMENT ARE
AVAILABLE FOR INSPECTION WITHOUT CHARGE AT THE PRINCIPAL OFFICE OF NORTH
AMERICAN GALVANIZING AND COATINGS, INC. AND COPIES THEREOF WILL BE FURNISHED
WITHOUT CHARGE TO ANY OWNER OF SAID SHARES UPON REQUEST.
 
9.    Transferability.  The Restricted Stock may not, at any time prior to
becoming vested, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
 
10.    Adjustments for Stock Splits, Stock Dividends, etc.
 
(a)    If from time to time during the term of the Agreement there is any stock
split up, stock dividend, stock distribution or other reclassification of the
Common Stock, any and all new, substituted or additional securities to which
Participant is entitled by reason of his ownership of the Restricted Stock shall
be immediately subject to the terms of the Agreement.
 
(b)    If the Common Stock is converted into or exchanged for, or stockholders
of the Company receive by reason of any distribution in total or partial
liquidation, securities of another corporation, or other property (including
cash), pursuant to any merger of the Company or acquisition of its assets, then
the rights of the Company under the Agreement shall inure to the benefit of the
Company’s successor and the Agreement shall apply to the securities or other
property received upon such conversion, exchange or distribution in the same
manner and to the same extent as the Restricted Stock.
 
11.    Confidentiality of the Agreement.  Participant agrees to keep
confidential the terms of this Agreement, unless and until such terms have been
disclosed publicly other than through a breach by Participant of this
covenant.  This provision does not prohibit Participant from providing this
information on a confidential and privileged basis to Participant’s attorneys or
accountants for purposes of obtaining legal or tax advice or as otherwise
required by law.
 
12.    Waiver.  Any right of the Company contained in this Agreement may be
waived in writing by the Board.  No waiver of any right hereunder by any party
shall operate as a waiver of any other right, or as a waiver of the same right
with respect to any subsequent occasion for its exercise, or as a waiver of any
right to damages.  No waiver by any party of any breach of this Agreement shall
be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
 
 
- 3 -

--------------------------------------------------------------------------------

 
13.    Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:
 
if to the Company:
 
North American Galvanizing and Coatings, Inc.
 
_____________________________
 
_____________________________
 
_____________________________
Facsimile:
Attention:
 
with a copy to:
 
Hall, Estill, Hardwick, Gable, Golden & Nelson
320 South Boston Avenue
Suite 200
Tulsa, OK 74103
Facsimile: (918) 594-0505
 
Attention: Del L. Gustafson
 
if to Participant:
 
______________________________
 
______________________________
 
______________________________
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if by facsimile.
 
14.    Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
 
15.    No Rights to Employment.  Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.
 
16.    Beneficiary.  Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.  If no designated
beneficiary survives Participant, Participant’s estate shall be deemed to be
Participant’s beneficiary.
 
 
- 4 -

--------------------------------------------------------------------------------

 
17.    Successors.  The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of Participant
and the beneficiaries, executors, administrators, heirs and successors of
Participant.
 
18.    Entire Agreement.  This Agreement, the Plan and the Stockholder Agreement
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto.  No change,
modification or waiver of any provision of this Agreement shall be valid unless
the same be in writing and signed by the parties hereto.
 
19.    Modifications.  No change, modification or waiver of any provision of
this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.
 
20.    Bound by Plan.  By signing this Agreement, Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.
 
21.    Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
 
22.    JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT
TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
 
23.    Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
 
24.    Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
[Remainder of page intentionally left blank; signature page to follow]
 
 
- 5 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

 
North American Galvanizing and Coatings, Inc.
 
By:
   
Title:
   
 
 
Attest:
 
By:
      Secretary 

 
 

       
Participant
___________________________________



 


 
 
- 6 -

--------------------------------------------------------------------------------

 